DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are examined in the office action.

Specification
The disclosure is objected to because of the following informalities: 
The specification uses the term “mmt” when reciting thickness – see paragraphs [6]-[10], [22], [25], [56]-[57], [60], [63], [70]. It is unclear what this term means.
[42] recites “Silicone” rather than “Silicon”.
Appropriate correction is required.

Claim Objections
Claims 1-5, 7 and 10 are objected to because of the following informalities:
The terms “excluding 0 wt”, “yield strength/tensile strength”, “mmt”, “MPa” and “°C” should not be in parentheses as they are required units and/or definitions and are not reference characters or optional items as suggested by being in the parenthesis suggests.
Claim 5 recites “heat-treating the hot-rolled coil; and plating it during the heat-treating”. However, the specification [73] names this step as “plating heat treatment”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 2-3, 6 and 8 require the limitations of “2.0 mmt or less” and “1.8 mmt or less”. However, it is unclear what the “mmt” means in terms of the thickness. For examination purposes and for the purposes of applying prior art, the claims are meant to be satisfied when the units are “mm” for thickness.
Regarding claims 5-10, the term “high-strength” in claims 5-10 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would satisfy a "high-strength" as required by the instant claims. It is noted that instant claim 1 recites a TS, YS and YR range ranges which would entail a “high-strength” steel, but instant claims 5-10 do not recite of these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.05 – 0.5
C: 0.01 to 0.2%
Mn
0.1 – 3.0
Mn: 4.0% or less (not including “0” (zero))
Si
0.5 wt % or less (excluding 0 wt %)
Si: 2.5% or less (not including “0” (zero))
P
0.05 wt % or less (excluding 0 wt %)
P: 0.10% or less
S
0.03 wt % or less (excluding 0 wt %)
S: 0.03% or less
Nb
0.01 wt % or less (excluding 0 wt %)
Nb: “0” (zero) to 0.30%
B
0.0005 – 0.005
B: “0” (zero) to 0.01%
Ti
0.005 – 0.2
Ti: 0.03 to 0.30%
Cr
Claims 3, 10: 0.5 wt % or less (excluding 0 wt %)
Cr: “0” (zero) to 2.0%
Fe +
impurities
Balance
Balance








Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/185405 A1 via its US English equivalent US 20160273066 A1 of SAKAKIBARA (US’066).
Regarding claims 1-10, WO 2014/185405 A1 via its US English equivalent US 20160273066 A1 of SAKAKIBARA (US’066) teaches [0001] “a high-strength hot-rolled steel sheet having a maximum tensile strength of 980 MPa or more and excellent low temperature toughness and a manufacturing method thereof, and in particular, relates to a hot-rolled steel sheet including low temperature toughness for enabling the use in a cryogenic region and a manufacturing method thereof” with {abstract, [0025]-[0094], [0126]-[0156]} a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims (specifically the compositional ranges of instant claims 1, 4, 5, 10) overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of “plated” of the instant claims 1-10, the prior art teaches [0070] “a galvanized layer or an alloyed galvanized layer is included on a surface of the hot-rolled steel sheet” thereby reading on the instant claimed limitation.
Regarding the claimed limitation of “a microstructure thereof includes, as a volume fraction, 90 vol % or more of tempered martensite and 5 vol % or less of one crystal phase of bainite, ferrite, pearlite, and residual austenite” of instant claim 1, the prior art teaches that [0101] “tempered martensite, or a mixed structure of tempered martensite and lower bainite is set to the main phase and the total volume fraction thereof is set to 90% or more” and “[0107] As other structures, by volume fraction, 10% or less in total of one type or two or more types of ferrite, fresh martensite, upper bainite, pearlite, and retained austenite may also be contained in the steel sheet structure.” thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitations of “a tensile strength thereof is 650 MPa or more, and a yield strength thereof is 550 MPa or more; and as a ratio of the strengths, a yield ratio (yield strength/tensile strength) is 0.85 or more” of instant claim 1, the prior art teaches [0001], [0024], [0025], [0095], [0101]-[0111] “maximum tensile strength of 980 MPa or more” and teaches examples with 983 to 1530 MPa TS, 746-1421 MPa YS and YR ratios (calculated via YS/TS) wherein the claimed ranges overlap or lie inside ranges disclosed by the prior art thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
	Regarding the claimed limitations of “a thickness of the steel sheet is 2.0 mmt or less” “[Formula 1]  Thickness of steel sheet (mmt)−Yield strength (MPa)/1000≤1.25” and “[Formula 2] Thickness of steel sheet (mmt)−Yield strength (MPa)/1000≤0.85]” of instant claims 2 and 3, the prior art teaches [0185] “In the present invention, the target steel sheet is used for automobiles mainly, so that its sheet thickness becomes 3 mm or so in many cases. Thus, when these evaluations are performed, the surface of the hot-rolled steel sheet is ground, and the steel sheet is worked into a 2.5 mm subsize test piece and the evaluations are performed.” and further teaches that the broad limitation of a sheet which means that the claimed thickness range overlap or lie inside ranges disclosed by the prior art thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Regarding the formulaic expressions, it is noted that the prior art does not explicitly teach of them and their claimed ranges. However, as the values of the variables (thickness and YS of the sheet as claimed in the instant claims) involved in the formulaic expressions claimed thickness range overlap or lie inside ranges disclosed by the prior art, this infers that the claimed values of the formulaic expressions of the instant claims would also overlap or lie inside ranges disclosed by the prior art thereby reading on the instant expressions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitations of the method claims 5-10 and the steps, please see above as to how the prior art reads on the instant claimed composition of claims 5 and 10. Regarding the method steps of claim 5,  the prior art teaches {claim 20} “casting the steel into a slab, and then directly heating the cast slab to 1200° C. or higher or once cooling the cast slab and then heating the cast slab to 1200° C. or higher; performing hot rolling in which a reduction ratio of rolling at the final stage of rough rolling is set to 25% or more and a rolling temperature is set to lower than 1100° C and the rough rolling is completed, an obtained rough-rolled piece is heated by 10° C or higher before finish rolling, and a finishing temperature of finish rolling to be performed subsequently is set to 900° C. or higher; and performing cooling at an average cooling rate of 50° C/sec or more from the finishing temperature of the finish rolling to 400° C and performing coiling at 100° C or higher to lower than 400° C” thereby reading on the a) heating, b) hot rolling, c) cooling with the specific cooling rate and d) winding as claimed in the instant claim.
Although the prior art teaches of cooling, it is noted that it does not explicitly teach of the cooling “within 5 seconds after rolling end of the hot-rolled steel sheet” as claimed in instant claim 5. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cool immediately after the hot rolling step since maintaining at the hot rolling temperature would precipitate other undesired microstructure phases. 
Although the prior art teaches of cooling, it is noted that it does not explicitly teach of the cooling wherein in end temperature abides by the formulaic expression as claimed in instant claim 7. However, the formulaic expression converts to a cooling end temperature range of 414.81°C or less when substituting the claimed ranges of the various elements involved in the instant equation. The prior art teaches {claim 20} “performing cooling at an average cooling rate of 50° C/sec or more from the finishing temperature of the finish rolling to 400° C” meaning that the claimed ranges overlap or lie inside ranges disclosed by the prior art thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the heat treatment and the temperature ranges of the instant claims 5 and 8, the prior art teaches {claim 21} “performing a galvanizing treatment or a galvanealed treatment after the coiling” [0193] “As for some of the steel sheets, the hot-rolled steel sheets were heated to 660 to 720° C. and were subjected to a hot-dip galvanizing treatment or an alloying heat treatment at 540 to 580° C. after the galvanizing treatment, and hot-dip galvanized steel sheets (GI) or alloyed hot-dip galvanized steel sheets (GA) were obtained”, thereby reading on the “heat-treating the hot-rolled coil; and plating it during the heat-treating” and the heat treatment temperature range of instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of hot rolling to a thickness of a) 2.0 mm or less (claim 6) and b) 1.8 mm or less (claim 9) of the instant claims, it is noted that the prior art does not explicitly teach of this limitation. However, the prior art teaches “[0166] Rough rolling needs to be performed in which at the final stage, reduction is performed at a reduction ratio of 25% or more” “[0171] A finish rolling temperature of the finish rolling (finishing temperature of the finish rolling) following the rough rolling is set to 900° C. or higher.” and further teaches that a cooling taking place resulting in a [0175] “steel sheet structure”. One skilled in the art recognizes that the term “steel sheet” has a thickness ranges wherein the claimed thickness range overlap or lie inside ranges disclosed by the prior art thereby reading on the instant claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733